Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 04/13/2021 has been fully considered and made of record.
 Election/Restrictions
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The Group I (claims 1-9 and 14-18) Group II (claims 21-23) are directed to related processes and thus, are restricted.  Group I requires that the first engine fan rotor and the first engine turbine rotor to rotate at a common speed which is not required by Group II. Group II requires the first number of rotor disks to be different than the second number of rotor disks which is not required by Group I (claims 1-9 and 14-18).  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-23 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 18 is/are rejected under 35 U.S.C. 103 as obvious over Bacon (US 6,921,046) in view of Schwarz et al. (US 20130223974A1).
As applied to claims 1-5 and 18, Bacon teaches a method comprising manufacturing a first turbine engine configured with a first thrust rating (first engine component), the first turbine engine comprising a first engine rotating assembly and a first engine case structure housing at least the first engine rotating assembly; and manufacturing a second turbine engine configured with a second thrust rating (second engine component) that is different than the first thrust rating (having different configurations as in claim 18), the second turbine engine comprising a second engine rotating assembly and a second engine case structure housing at least the second engine rotating assembly, wherein the first engine case structure and the second engine case structure having at least one of identical geometries or identical dimensions s that a paired of engines can be utilized in its design having different thrust ratings (the engine could either be of the same type and size (identical) or different types and sizes or any other combinations and profiles thereof , col. 1, lines 61-65); wherein the first turbine engine and the second turbine engine are provided by a common entity 
Bacon teaches that the thrust differential is provided in either same engine or different engine having same size or different sizes (col. 1, lines 61-65) which reads on the claimed limitations of “a common entity, identical geometries and identical dimensions” as in claims 1, 3 and 5, respectively.
Bacon teaches the invention is applicable to a multi-engine jet aircraft (col. 1, lines 31-33) which reads on the claimed assembling steps and claimed limitations “first and second turbine engines” and would necessarily include the claim limitations of “first and second engine case structures, first and second rotor and compressor rotors.”  Bacon further teaches that one way of achieving a thrust differential from a pair of engines which are the same is by “down-rating” but also teaches that even without down-rating, the benefits of a thrust differential could be achieved in a pair of centerline mounted engines which are entirely identical if one of them is either shutdown (staged) or is run at a different power setting than the other engine (paragraph bridging col. 1-2, col. 2, lines 9-14).  Bacon teaches that its invention/method is not limited to the profile described in the table (col. 2) but it should be understood that there is a large range of profiles that can be employed in order to achieve whatever result is desired (col. 2, lines 38-65).
Although, Bacon teaches the jet engines are turbine engines being same or different types and having same or different sizes including having the rotors and compressor rotors but does not explicitly teach the first turbine engine comprising a first engine fan rotor, a first engine turbine rotor, the first engine fan rotor connected to the 
Schwartz et al. teach that it is well-known in art to use gas turbine jet engines having turbines (28) and compressors (24) to power aircrafts and that the gas turbine engine (20) for example could be a high-bypass geared aircraft engine with an epicyclic gear train or could be direct drive turbofans (paragraphs [0002], [0016], [0032], [0037]). Schwartz et al. further teach a typical jet engine has multiple shafts or spools that transmit torque between turbine and compressor sections of the engine. In one example, a low speed spool generally includes a low shaft that interconnects a fan, a low pressure compressor, and a low pressure turbine. A high speed spool generally includes a high shaft that interconnects a high pressure turbine and a high pressure compressor (Schwartz et al., paragraph [0002]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the well-known turbine engines (first engine of direct drive turbofan with fan rotor and turbine rotor rotate at same speed and second engine as geared engine) as the jet engines for Bacon, as taught by Schwartz et al., as a simple substitution of one known element for another to obtain predictable results of providing the aircraft with sufficient power for enhanced operation (MPEP 2143, KSR, Rationale “B”).  Such substitution would allow Bacon with maximum flexibility to use a large range of profiles for a paired engine design in order to create numerous 
In addition, one of ordinary skill in the art would have been able to modify the types, the size, the components and any other configurations of the paired engines of Bacon in combination with Schwartz et al. in order to achieve the desired design and operating requirements.

As applied to claims 6 and 7, the combination of Bacon and Schwartz et al. teaches the invention cited including Bacon teaching use of multiple engines and Schwartz et al. teaching the turbine engine includes turbine and compressor rotors and shafts connecting the rotors to each other (paragraph [0035]).  The combination does not explicitly teach the additional first and second engine rotating assemblies.  However, providing an additional first and additional second engine rotating assemblies to be housed by the first and second engine structures into the method of Bacon/Schwartz et al. would have been obvious to one of ordinary skill in the art at the time of the invention’s filing since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04, paragraph VI-B).

Claims 8, 9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bacon (US 6,921,046) in view of Schwarz et al. (US 20130223974A1) as applied to claim 1 above, and further in view of Orlando et al. (US 20080098717).

The combination does not explicitly teach the first turbine engine further comprises a first engine rotor upstream of the first engine case structure and the second turbine engine further comprises a second engine rotor upstream of the second engine case structure.
However, Orlando et al. teach that it is well-known in the art to have turbofan engine assembly which includes a core gas turbine engine including a high-pressure compressor, a combustor, and a high-pressure turbine, a booster compressor, coupled upstream from the core gas turbine engine, an intermediate-pressure turbine coupled to the booster compressor, the intermediate-pressure turbine disposed downstream from the core gas turbine engine, a counter-rotating fan assembly disposed upstream from the booster compressor, the counter-rotating fan assembly comprising a first fan configured to rotate in a first direction and a second fan configured to rotate in an opposite second direction, and a low-pressure turbine disposed downstream from the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided the method of Bacon/Schwartz et al. with a first engine rotor upstream of the first engine case structure and a second engine rotor upstream of the second engine case structure, as taught by Orlando et al., depending on the specific design criteria that requires specific engine configurations.

As applied to claims 14-17, the combination of Bacon, Schwartz et al. and Orlando et al. teaches the invention cited including use of multiple engines which could be the same or different types (Bacon, col. 1, lines 61-65) with each necessarily including same or different type of turbine, fan and compressor rotors and same of different configurations.  Orlando et al. further teach that the turbine engine rotor section (74) includes disk (80, paragraph [0013]), first and second shafts (24, 26, 34, 110, 120, paragraphs [0003], [0012], [0013], [0018]), and a combustor (10, abstract, lines 1-3, paragraphs [0003], [0009], [0024]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention’s filing to have provided the method of Bacon/Schwartz et al. with any combination of configurations of different numbers of first and second rotor disks, with common configurations, first and second shafts with common configurations and first and second combustor with common configurations, as  .
Response to Arguments
Applicant’s amendment to the claims on 04/13/2021 are accepted and as such, the rejections of claims 1-9 and 14-18 under 35 USC § 112, second paragraph and 35 USC § 101 have been withdrawn.  Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. Applicant mainly argues that: “Bacon discloses two identical engines may be provided with different thrust ratings where one of those engines is down-rated or run at a different power setting. As generally known in the art, down-rating or de-rating an engine is achieved by changing a control logic. For example, a controller of the down-rated engine may be reprogramed to provide a leaner fuel-air mixture for combustion than the non-down-rated engine. As generally known in the art, operating engines at different power settings can be achieved, for example, by operating one engine at full throttle and operating the other engine at part throttle. Notably, there is no disclosure or suggestion in Bacon (nor Schwarz) that the two identical engines may also be reconfigured to have different internal components. There is also no disclosure or suggestion in Bacon (nor Schwarz) that two different engines with different internal components can be reconfigured to have cases with identical geometries and/or dimensions while still maintaining their different internal components. Therefore, even if the teachings of Bacon were modified to include the teachings of Schwarz (i.e., “Schwartz et al. teach that it is well-known in the art to use gas turbine engines having turbines (28) and compressors (24) to power aircraft (paragraphs [0002], [0016], [0032], [0037])”-, see page 6) as alleged in the Office Action, Applicants respectfully submit such a combination does not teach or suggest at least the above-underlined features of claim 1.” (emphasis added, Remarks, page 6, paragraph 1).
	The examiner respectfully disagrees with such arguments.  Bacon explicitly teaches that a paired of engines can be utilized in its design having different thrust ratings wherein the engine could either be of the same type and size (identical) or different types and sizes or any other combinations and profiles thereof (Bacon, col. 1, lines 61-65, col. 2, lines 44-48).  As such, one of ordinary skill in the art would have been able to modify the types, the size, the components and any other configurations of the paired engines of Bacon/Schwartz et al. in order to achieve the desired design and operating requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/19/2021